Fein, J. (concurring).
I concur in result. The equivocal findings of the suppression Justice were insufficient upon which to base the suppression order. Although, in the words of the suppression Justice, much of the police testimony appeared “very tailored to overcome the constitutional objections”, the suppression Justice did not find the testimony as to essential elements to be incredible. Nor do I.
The realities faced by the police in protecting the public should not undercut the ends which the Fourth Amendment was designed to serve. Today the police look for weapons and narcotics, a search we applaud. Tomorrow they may be looking for “the papers”, in the same manner, the very danger which the authors of the amendment sought to preclude.* Will the rules we fashion today then apply? The demonstration in the courtroom was not an inappropriate way of attempting to determine what the police really saw. It was hardly an “Alice in Wonderland” exercise to attempt to ascertain whether one could observe a “describable object * * * that provides a reasonable basis for the police officer’s belief that the defendant had a gun in his possession” (People v Prochilo, 41 NY2d 759, 761). What the suppression Justice observed “in the waistband of the defendant’s pants could have been a gun, could have been other things.” This was sufficient for a frisk, although such a ruling may discomfort those traveling in subways who carry money belts, wallets, credit card cases and even gloves in their waistbands and look to see if they are still there.
Ross, J. P., Bloom and Alexander, JJ., concur with Asch, J.; Fein, J., concurs in an opinion.
*437Order, Supreme Court, New York County, entered on March 8, 1982, unanimously reversed, on the law and facts, and the motion denied.

 US Const, 4th Amdt: “The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.”